Citation Nr: 0326747	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residual scar of 
shell fragment wound to the forehead.

5.  Entitlement to service connection for residuals of 
frostbite (diagnosed as plantar fasciitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran, his spouse, and representative 
appeared at a hearing at the RO in October 2000.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  An inservice stressor to support a diagnosis of post-
traumatic stress disorder has not been verified.  

3.  There is competent medical evidence of record relating 
the veteran's bilateral hearing loss to military service.

4.  There is competent medical evidence of record relating 
the veteran's tinnitus to military service.

5.  There is no competent medical evidence of record showing 
a scar of the forehead as result of a shell fragment wound in 
service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Residuals of shell fragment wound, forehead scar was not 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, hearing 
loss, tinnitus, and residual forehead scar from shell 
fragment wound.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

PTSD

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2003).  The 
Board notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2003).  The Board notes that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring).

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  These amendments, however, 
make substantive changes only with regard to adding material 
concerning PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
appellant will not be prejudiced by the Board's consideration 
of the claim, as these amendments do not affect this case.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Moreover, the Court 
recently held that, in situations in which the claimant has 
offered independent evidence of a stressful event, such as a 
rocket or mortar attack, evidence such as morning reports or 
other official documentation can imply his personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein 
the Court noted, with regard to the facts of that case, that 
the veteran's presence with his unit at the time rocket 
attacks occurred corroborated his statement that he 
personally experienced those attacks, and that the veteran's 
unit records were clearly credible evidence that the rocket 
attacks that the veteran alleged occurred did in fact 
happen.)

It is undisputed in this case that the veteran did not serve 
in combat.  The case turns, rather, on whether his claims 
that several stressor events occurred in service can be 
verified.  Although there is considerable testimonial 
evidence from the veteran as to the inservice stressors, the 
Board finds it lacking in consistency and credibility.  On 
the whole, for the reasons discussed below, the evidence is 
not credible.  

The Board recognizes that while the veteran's DD214 shows 
that he received a Korean Service Medal, neither the 
veteran's medals nor his MOS establish that he engaged in 
combat with the enemy.  Records confirm that the veteran 
served in Korea from January 1954 to January 1955, during the 
period of the Korean Conflict.  With respect to the stressors 
alleged, the veteran claimed that on his way to Korea onboard 
the USS General Walker, there were several storms and two 
Marines were washed overboard and not found, despite a search 
of 18 hours.  Additionally, the veteran reported that while 
he was serving in a tank battalion of the 65th Infantry 
Regiment of the 3rd Infantry Division in Korea, he was 
involved in "attacks" with the Korean Army.  The veteran 
contends that during one of these "attacks" in February 
1954 several soldiers himself included were wounded.  At a VA 
examination in October 2000, he "vividly" recalled that 
this was the result of a mortar attack and enemy artillery 
that killed 7 comrades.  In several statements, a buddy by 
the name of Billy Watkins, attests that he served with the 
veteran and that the veteran and other personnel were injured 
during the "attacks" in February 1954 in Korea.  Unit 
command reports provided by USACRUR reveal that the veteran 
and Billy Watkins were in the same unit.  USACRUR confirmed 
that the USS General Walker was in a severe storm on the way 
to Japan in January 1954, but there is no confirmation of any 
deaths or losses overboard.  It was also confirmed that the 
veteran's unit participated in an enemy "attack" in 
February 1954.  The records indicated that these "attacks" 
were actually training exercises with the South Koreans and 
that the veteran's unit participated in several of these 
training exercises while in Korea.  It is clear that these 
were not combat situations, but training exercises to 
simulate combat with live fire.  It could not be confirmed 
that the veteran was wounded in action, received the Purple 
Heart or that the veteran's unit was in enemy action in 
February 1954 as claimed by the veteran.  

There was confirmation of an episode of a strafing by two 
MIGs in March 1954 in which an officer was killed and two 
enlisted men were injured.  This report was attached to 
correspondence from the Army Board for Correction of Military 
Records, dated in August 2002.  In December 2002, the veteran 
submitted a statement this was a very confusing day and the 
MIG attack was in fact the attack that he was injured in.  
This statement is inconsistent with an earlier statement that 
he "vividly" recalled his injury resulting from mortar and 
artillery attack in which 7 of his comrades were killed in 
February 1954.  The Board finds that the veteran's 
description of stressor events are either not verified or, in 
the case of the MIG attack causing his head injury, not 
credible.  

The evidence of record demonstrates that VA physicians have 
diagnosed the veteran with PTSD based on unverified 
stressors.  There is no competent evidence of a diagnosis of 
PTSD based on a verified stressor.  Accordingly, the Board 
concludes that a clear preponderance of the evidence is 
against the claim of service connection for PTSD.  The 
benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Hearing loss and tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran reported that he was exposed to multiple loud 
explosions and gunfire as well as head trauma during his 
active service in Korea.   The veteran stated that he was 
exposed to gunfire from 90mm tank guns.  The veteran's 
service records and unit reports reveal that he served in 
tank and ordinance units in Korea during the Korean War 
Conflict and that he participated in several live training 
exercises.   

Medical records from the veteran's place of employment dated 
from 1982 to 1993 reveal findings of high frequency hearing 
loss, which was related to the veteran's exposure to loud 
noises in service.  Private medical records dated in 1997 
note veteran's complaints of roaring in ears since service 
and findings of hearing loss.  In a February 1997 letter, the 
veteran's private physician, Dr. F. Genella, reported that he 
had treated the veteran since 1958 and that the veteran had 
bilateral hearing loss for several years as a result of his 
service with the tank corps in Korea.

In a December 1997 VA examination, the examiner noted that 
the veteran complained of decreased hearing bilaterally and 
tinnitus, which the veteran described sounding like crickets.  
The veteran reported that the onset of hearing loss and 
tinnitus began during service.  The examiner noted that the 
veteran's history was positive for noise exposure during 
service with exposure to heavy artillery without ear 
protection.  Civilian noise exposure was negative.  Testing 
revealed pure tone threshold average of 42.5 in the right ear 
and 46.25 in the left ear with Maryland Speech recognition 
scores of 76 percent in the right ear and 72 percent in the 
left ear.  The diagnoses included mild to severe high 
frequency hearing loss.

The Board reviewed the probative evidence of record.  Both 
the VA and private medical records note the veteran's 
complaints of hearing loss and roaring in the ears, his 
positive noise exposure, and reveal findings of hearing loss 
and tinnitus.  Thus, resolving doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
bilateral hearing loss and tinnitus.

Forehead scar, residual of shell fragment wound

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran's service medical records 
are not available.  Generally, under such circumstances there 
is a heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  

The veteran contends that he suffered a head wound from 
shrapnel in February 1954 when he was involved in attack with 
the Korean Army.  He stated that he was treated, his head was 
bandaged, and he still had a scar on his forehead.  His wife 
testified that she was notified that he was wounded while in 
Korea.  In several statements, a buddy, Billy Watkins stated 
that he served with the veteran and that the veteran was 
wounded in the head by shrapnel in February 1954.

Private and VA medical records from 1982 to 2001 do not show 
any findings or diagnoses of a forehead scar.  In a July 2000 
VA neurology examination, the veteran reported his history of 
shell fragment wound to the forehead with loss of 
consciousness during service.  Examination of the skin did 
not reveal any findings of scar.  There was no diagnosis of 
forehead scar or residuals of shell fragment wound.

In several statements, the veteran, his wife, and a friend 
state that the veteran has a scar of the forehead as result 
of a shell fragment wound in service.  The veteran, his wife, 
and his friend are competent as laypersons to report that on 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no 
competent medical evidence of record showing a forehead scar 
as residual of shell fragment wound.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for a forehead scar as 
residual of shell fragment wound.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection is 
denied.

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a November 2001 letter and 
December 2002 supplemental statement of the case.  In 
particular, the veteran was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO secured the veteran's VA clinical records and 
examination reports and private medical records.  The RO 
attempted to obtain the veteran's service medical.  However, 
the RO was advised that no other records were available.  The 
veteran appeared at a hearing at the RO.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for PTSD is denied.  Service connection 
for bilateral hearing loss is granted.  Service connection 
for tinnitus is granted.  Service connection for forehead 
scar as a residual of shell fragment wound is denied.


REMAND

The veteran and his representative contend that service 
connection is warranted for residuals of frostbite of the 
feet as a result of service in Korea in 1954.  The Board 
observes that the veteran submitted a buddy statement 
indicating that the veteran was exposed to cold in Korea in 
1954 and his assertions of cold injury are plausible.  VA 
medical records reveal current diagnoses of plantar 
fasciitis.  However, there is no medical opinion as to 
whether there is a relationship between the veteran's cold 
injury in service and his current plantar fasciitis.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with the 
due process requirements, the case is remanded to the RO for 
the following development:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's plantar 
fasciitis.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the veteran's entire claims 
file and examine the veteran.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current plantar 
fasciitis is related to his service to 
include his report of frostbite therein.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



